DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 4, 5, 9, 11, 14, 17, 23, 30, 31, 37, 38 and 50-54 are pending in the instant invention.  According to the Amendments to the Claims, filed October 25, 2021, claims 1, 4, 5,  9, 11, 14, 17, 23, 30 and 37 were amended and claims 2, 3, 6-8, 10, 12, 13, 15, 16, 18-22, 24-29, 32-36 and 39-49 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/038756, filed June 21, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/522,840, filed June 21, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on October 25, 2021, is acknowledged: a) Group I - claims 1, 4, 5, 9, 11, 14, 17, 23 and 30; and b) substituted purine having a structure represented by formula VIII - p. 92, MTK-130D.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl or unsubstituted C2-8 alkenyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on June 25, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 25, 2021, the instant Markush claim was restricted to substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl or unsubstituted C2-8 alkenyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on June 25, 2021.
	Next, the inventor or joint inventor should further note that this invention contains claims 31, 37, 38 and 50-54, drawn to nonelected inventions, without traverse, in the reply filed on October 25, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 25, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed October 25, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 4, 5, 9, 11, 14, 17, 23 and 30 is contained within.

New Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure represented by formula VIII into the abstract, to overcome this objection.


New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound represented by formula VIII:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 VIII,
or a pharmaceutically acceptable salt thereof,
wherein:
	L1 is -NHCH2-, wherein -NH- is attached to the purine ring and -CH2- is attached to R1;
	R1 is C1-8 alkyl or C2-8 alkenyl;
	R2 is N;
	R3 is C1-8 alkyl;
	R4 is H;
	R5 is C1-8 alkyl;
	R6 is N; and
	R7 is N.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is CH2CH2CH3, CH(CH3)2, CH=CHCH3, or C(CH3)=CH2.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R3 is C1-4 alkyl; and
R5 is C1-4 alkyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R3 is CH3; and
R5 is CH3.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is represented by formula X:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

X
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is C2-6 alkyl or C2-6 alkenyl.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R1 is C1-4 alkyl or C2-4 alkenyl;
R3 is CH3; and
R5 is CH3.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of formula VIIIa and formula VIIIb:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 VIIIa;

and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 VIIIb,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity, the claim is dependent upon a rejected base claim.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted purines represented by the formula VIII

	Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, the proviso with respect to the substituted purines represented by the formula VIII, wherein -L1-R1 is not -NHCH2CH=C(CH3)2, lacks adequate support within the original specification, as filed.  The specification, on pages 4-5, discloses generic substituted purines represented by the formula VIII, which fail to expressly exclude substituted purines represented by the formula VIII, wherein -L1-R1 is not -NHCH2CH=C(CH3)2.  Consequently, one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited substituted purines represented by the formula VIII, nor recognize that the inventor or joint inventor was in possession of the instantly recited substituted purines represented by the formula VIII, in view of the original specification of the invention.
	The inventor or joint inventor should note that under 35 U.S.C. § 132 and 35 U.S.C. § 251, the proscription against the introduction of new matter in a patent invention serves to prevent an inventor or joint inventor from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Similarly, the inventor or joint inventor should further note that in order to comply with the written description requirement of 35 U.S.C. § 112(a), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed specification.  [W]hen an explicit limitation in a claim is not present in the written description whose benefit is sought, it must be shown that a person of ordinary skill would have understood, at the time the patent invention was filed, that the description requires that limitation.  {See Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); and In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)}.
	Likewise, the inventor or joint inventor should further note that any negative limitation or exclusionary proviso must also have basis in the original specification. See MPEP § 2173.05(i).
	Consequently, the inventor or joint inventor should further note that [N]ew or amended claims, which introduce elements or limitations which are not supported by the as-filed disclosure, violate the written description requirement.  {See In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); and In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)}.
	Next, the inventor or joint inventor should further note that when filing an amendment, support should be shown in the original specification for new or amended claims.  See MPEP § 714.02 and § 2163.06.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.
	Moreover, the inventor or joint inventor should further note that if the above amendment is adopted, then the 35 U.S.C. § 102 rejection of claims 1, 4, 9, 11, 14, 17 and 23, respectively, made in the Non-Final Rejection, mailed on June 25, 2021, will be reinstated and thus, for clarity, have been included herein in the section below entitled New Claim Rejections - 35 U.S.C. § 102.

New Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 4, 9, 11, 14, 17 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dammann, et al. in Phytochemistry, 13(2), 1974, 329-336.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted purine represented by the formula VIII, shown to the left, where L1 = -NHCH2-; R1 = -C2-8 alkenyl; R2 = N; R3 = -C1-8 alkyl; R4 = -H; R5 = - C1-8 alkyl; R6 = N; and R7 = N, as a therapeutic agent, useful in the treatment of neurodegenerative and mitochondrial diseases.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	Dammann, et al. [Phytochemistry, 13(2), 1974], as provided in the file and cited in the Non-Final Rejection, mailed on June 25, 2021, teaches a substituted purine represented by the formula VIII, shown to the right, where L1 = -NHCH2-; R1 = -CH=C(CH3)2; R2 = N; R3 = -CH3; R4 = -H; R5 = -CH3; R6 = N; and R7 = N, as a cytokinin, useful in the promotion of cell proliferation [p. 331, compound (1f)].
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed October 25, 2021, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624